CENTENE CORPORATION

Restricted Stock Unit Agreement Granted Under
Amended and Restated 2003 Stock Incentive Plan

THIS AGREEMENT is entered into by Centene Corporation, a Delaware corporation
(hereinafter the "Company"), and the undersigned employee of the Company
(hereinafter the "Participant").

WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with the Participant's relationship with the Company; and

WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

Grant of RSUs
.

This Agreement evidences the grant by the Company on __________, 20__ (the
"Grant Date") to the Participant of __________ restricted stock units (each an
"RSU," and collectively the "RSUs") pursuant to the Company's Amended and
Restated 2003 Stock Incentive Plan (the "Plan"). Each RSU represents the right
to receive one share of the common stock, $.001 par value per share, of the
Company ("Common Stock") as provided in this Agreement. The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as "Shares."

Vesting
.

Subject to Section 3 of this Agreement, the RSUs shall vest as to ___% of the
original number of RSUs on the __________ anniversary of the Grant Date and as
to an additional ___% of the original number of RSUs at the end of each
successive __________ period following the first anniversary of the Grant Date
until the __________ anniversary of the Grant Date.

Reorganization Event
.

Upon the occurrence of a "Change in Control," all of the RSUs that (but for the
application of this clause) are not vested at the time of the occurrence of such
Change in Control event shall vest. A "Change in Control" shall be deemed to
have occurred if any of the events set forth in any one of the following clauses
shall occur: (i) any Person (as defined in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and as such term is
modified in sections 13(d) and 14(d) of the Exchange Act), excluding a group of
persons including the Participant, is or becomes the "beneficial owner" (as
defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Company representing forty percent or more of the combined
voting power of the Company's then-outstanding securities; (ii) individuals who,
as of the Grant Date, constitute the Board of Directors of the Company (the
"Incumbent Board"), cease for any reason to constitute a majority thereof
(provided, however, that an individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company's
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company); or (iii) the stockholders of the Company consummate a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.

Distribution of Shares.

Timing of Distribution

. The Company will distribute to the Participant (or to the Participant's estate
in the event of the death of the Participant occurring after a vesting date but
before distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date, the Shares represented by RSUs that vested
on such vesting date.



No Fractional Shares

. No fractional Shares shall be issuable pursuant to any RSU. In lieu of any
fractional shares to which the Participant would otherwise be entitled, the
Company shall pay cash in an amount equal to such fraction multiplied by the
Fair Market Value (as defined in the Plan) of a share of Common Stock.



Termination of Employment

. In the event that the Participant's employment with the Company (and any
parent or subsidiary thereof) is terminated for any reason by the Company or by
the Participant (including by reason of death or disability, within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
"Code")), the RSUs shall cease vesting as of the date of termination.



Compliance Restrictions

. The Company shall not be obligated to issue to the Participant the Shares upon
the vesting of any RSU (or otherwise) unless (i) the Participant has complied
with covenants set forth in Section 10 of this Agreement and (ii) the issuance
and delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including any applicable federal or state securities
laws and the requirements of any stock exchange or quotation system upon which
Common Stock may then be listed or quoted.



Restrictions on Transfer.

The RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered
by the Participant, either voluntarily or by operation of law, except by will or
the laws of descent and distribution, and, during the lifetime of the
Participant, the RSUs shall be exercisable only by the Participant.

No Rights as Stockholder.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to the RSUs granted hereunder until such Share has been delivered to
the Participant.

Withholding Taxes; Section 83(b) Election.

No Shares will be delivered pursuant to the vesting of an RSU unless and until
the Participant pays to the Company, or makes provision satisfactory to the
Company for payment of, the amount (with respect to such vesting, the
"Withholding Amount") of the Company's minimum statutory withholding obligations
with respect to the income recognized by the Participant upon such vesting,
based on minimum statutory withholding rates for all tax purposes, including
payroll and social security taxes, that are applicable to such income.

The Participant acknowledges that no election under Section 83(b) of the Code
may be filed with respect to the RSUs.

Automatic Sales Upon Vesting; Delivery of Shares.

The Participant has delivered to the Company a copy of a binding contract,
written plan or specific instruction executed by the Participant and a
broker-dealer (the "Broker") and operated in compliance with Rule 10b5-1 under
the Exchange Act with respect to any and all Shares that may be sold from time
to time pursuant to paragraph (b) of this Section 8 (the "10b5-1 Plan") in order
to fund payment of any Withholding Amount. It is understood that the 10b5-1 Plan
may also relate to other sales of Common Stock by the Participant. The
Participant represents to the Company that the 10b5-1 Plan is in effect as of
the date hereof in the form delivered to the Company, and agrees that the
Participant will not, without the consent of the Company, amend or terminate any
of the provisions of the 10b5-1 Plan relating to sales or Shares to fund payment
of a Withholding Amount.

Prior to or promptly after the date of vesting of an RSU, the Company shall
advise the Broker of the Withholding Amount. In accordance with the terms of the
10b5-1 Plan, the Broker then shall (i) sell a number of Shares sufficient to
provide proceeds (net of any commission or other brokerage fee) equal to at
least the Withholding Amount, (ii) notify the Company of the number of Shares so
sold, and (iii) transmit to the Company proceeds equal to the Withholding
Amount. Promptly after receiving such notice of the number of Shares sold by the
Broker to fund the Withholding Amount and receiving proceeds thereof equal to
the Withholding Amount, the Company shall deliver (i) to the Broker, a
certificate or certificates representing the number of Shares so sold and (ii)
to the Participant, a certificate or certificates representing the balance of
the Shares vesting on such vesting date.

It is understood that the Participant and the Company may agree from time to
time, subject to compliance with applicable laws, to procedures to be
implemented, in lieu of the procedures set forth in paragraphs (a) and (b) of
this Section 8, to fund the Withholding Amount.

The Participant represents to the Company that, as of the date hereof, the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock. The Participant and the Company have structured this
Agreement to constitute a "binding contract" relating to the sale of Common
Stock pursuant to this Section 8, consistent with the affirmative defense to
liability under Section 10(b) of the Exchange Act contemplated by Rule 10b5-1(c)
under the Exchange Act.

Provisions of the Plan.

The RSUs are subject to the provisions of the Plan, a copy of which is being
furnished to the Participant with this Agreement.

Participant's Covenants.

For and in consideration of the delivery of this Agreement, the Participant
agrees to the provisions of this Section 10.

Confidential Information

. As used in this Agreement, "Confidential Information" shall mean the Company's
trade secrets and other non-public proprietary information relating to the
Company or the business of the Company, including information relating to
financial statements, customer lists and identities, potential customers,
customer contacts, employee skills and compensation, employee data, suppliers,
acquisition targets, servicing methods, equipment, programs, strategies and
information, analyses, marketing plans and strategies, profit margins,
financial, promotional, marketing, training or operational information, and
other information developed or used by the Company that is not known generally
to the public or the industry. Confidential Information shall not include any
information that is in the public domain or becomes known in the public domain
through no wrongful act on the part of the Participant.



Non-Disclosure

. The Participant agrees that the Confidential Information is a valuable,
special and unique asset of the Company's business, that such Confidential
Information is important to the Company and the effective operation of the
Company's business, and that during employment with the Company and at all times
thereafter, the Participant shall not, directly or indirectly, disclose to any
competitor or other person or entity (other than current employees of the
Company) any Confidential Information that the Participant obtains while
performing services for the Company, except as may be required in the
Participant's reasonable judgment to fulfill his duties hereunder or to comply
with any applicable legal obligation.



Non-Competition; Non-Solicitation

.



During the Participant's employment with the Company and for the period of six
months immediately after the termination of the Participant's employment with
the Company for any cause whatsoever, the Participant shall not invest in (other
than in a publicly traded company with a maximum investment of no more than 1%
of outstanding shares), counsel, advise, consult or be otherwise engaged or
employed by any entity or enterprise (a "Competitor") that competes with (A) the
Company's business of providing Medicaid managed care services, Medicaid-related
services, and behavior health, nurse triage and pharmacy compliance specialty
services or (B) any other business in which, after the Grant Date, the Company
becomes engaged (or has taken substantial steps in which to become engaged) on
or prior to the date of termination of the Participant's employment, regarding
which business the Participant has acquired confidential information, and
regarding which business constitutes (or is expected to constitute if only then
recently commenced) more than 5% of the annual gross revenues of the Company or,
as conducted by such Competitor, more than 35% of the Competitor's annual gross
revenues.

During the Participant's employment with the Company and for the period of
twelve months immediately after the termination of the Participant's employment
with the Company for any cause whatsoever (the "Restricted Period"), the
Participant will not, either directly or indirectly, either for himself or for
any other person, firm, company or corporation, call upon, solicit, divert, or
take away, or attempt to solicit, divert or take away any of the customers,
prospective customers, business, vendors or suppliers of the Company that the
Participant had dealings with, or responsibility for, or the Participant had
access to, confidential information of such customers, vendors or suppliers.

The Participant shall not, at any time during the Restricted Period, without the
prior written consent of the Company, (A) directly or indirectly, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six months an employee, representative, officer or director of the
Company; or (B) take any action to encourage or induce any employee,
representative, officer or director of the Company to cease their relationship
with the Company for any reason.

Enforcement

. If any of the provisions or subparts of this Section 10 shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions or subparts thereof shall nevertheless continue to be valid and
enforceable according to their terms. Further, if any restriction contained in
the provisions or subparts of this Section 10 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.



Remedy for Breach

.



Because the Participant's services are unique and because the Participant has
access to the Company's Confidential Information, the parties agree that any
breach or threatened breach of this Section 10 will cause irreparable harm to
the Company and that money damages alone would be an inadequate remedy. The
parties therefore agree that, in the event of any breach or threatened breach of
this Section 10, and in addition to all other rights and remedies available to
it, the Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 10.

The Participant acknowledges and agrees that nothing contained herein shall be
construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
the recovery of money damages, proximately caused by the Participant's breach of
this Section 10.

Survival

. The provisions of this Section 10 shall survive and continue in full force in
accordance with their terms notwithstanding any forfeiture, termination or
expiration of this Agreement in accordance with its terms or any termination of
the Participant's employment for any reason (whether voluntary or involuntary).



Miscellaneous.

Severability

. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.



Waiver

. Any provision for the benefit of the Company contained in this Agreement may
be waived, either generally or in any particular instance, by the Board of
Directors of the Company.



Binding Effect

. This Agreement shall be binding upon and inure to the benefit of the Company
and the Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 5 of this Agreement.



Notice

. All notices required or permitted hereunder shall be in writing and deemed
effectively given upon personal delivery or five days after delivery to a United
States Post Office, by registered or certified mail, postage prepaid, addressed
to the other party hereto at the address shown beneath his or its respective
signature to this Agreement, or at such other address or addresses as either
party shall designate to the other in accordance with this paragraph (d).



Entire Agreement

. This Agreement and the Plan constitute the entire agreement between the
parties, and supersede all prior agreements and understandings, relating to the
RSUs.



Participant's Acknowledgments

. The Participant acknowledges that he or she: (i) has read this Agreement; (ii)
has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of the Participant's own choice or has voluntarily
declined to seek such counsel; (iii) understands the terms and consequences of
this Agreement; (iv) is fully aware of the legal and binding effect of this
Agreement; and (v) understands that the law firm of Wilmer Cutler Pickering Hale
and Dorr LLP, is acting as counsel to the Company in connection with the
transactions contemplated by the agreement, and is not acting as counsel for the
Participant.



Unfunded Rights

. The right of the Participant to receive Common Stock pursuant to this
Agreement is an unfunded and unsecured obligation of the Company. The
Participant shall have no rights under this Agreement other than those of an
unsecured general creditor of the Company.



Deferral

. Neither the Company nor the Participant may defer delivery of any Shares
issuable under unvested RSUs except to the extent that such deferral complies
with the provisions of Section 409A of the Code.



Remainder of Page Intentionally Left Blank



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

Dated: ______________, 200_ CENTENE CORPORATION

 

By:

Name:

Title:

 



[Name of Participant]



Address:






